Citation Nr: 1534428	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability, and a January 2012 rating decision denying service connection for a left shoulder injury.

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a low back disability due to an injury he sustained falling on ice during service.  The Veteran's service treatment records indicate that he was diagnosed with idiopathic thoracolumbar scoliosis following a hospitalization for back pain in December 1959, and that he reported injuring his back after falling on the ice in January 1960.  Examination reports indicate that the Veteran's spine was normal upon entrance and separation from service.

The record contains an April 2015 private opinion from the Veteran's chiropractor, Dr. Harrison, who diagnosed idiopathic scoliosis, amongst other disabilities.  The opinion provided suggests that the Veteran's idiopathic scoliosis could have pre-dated service and even suggests that the condition could have predisposed the Veteran to subsequent back injuries.  While the chiropractor did provide a positive nexus opinion, he failed to provide a rationale for the opinion and instead merely noted that the Veteran had treatment for his back in service without stating why such treatment linked the Veteran's 1960's diagnosis to his current disability.

Upon VA examination in July 2010 the examiner, an orthopedic specialist, also diagnosed the Veteran with idiopathic thoracolumbar scoliosis.  X-ray at that time diagnosed moderate left lumbar scoliosis with moderate-severe areas of chronic degenerative disc disease from T11 to L4 and moderate lower lumbar facet osteoarthritis.  The examiner opined that the Veteran did not present with a    current back disability that was consistent with a fall on the ice in service and that his x-rays demonstrate the natural history of idiopathic thoracolumbar scoliosis with age appropriate spondylosis of the lower thoracic and lumbar spine.  However, the examiner did not address whether the idiopathic thoracolumbar scoliosis existed prior to service and whether the osteoarthritis on x-ray is related to the fall in service. 

Accordingly, the Board finds that an additional examination and opinion is warranted in this case. 

With respect to pre-existing disabilities, if a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for peacetime service under 38 U.S.C.A. § 1137.  A    lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Regarding the Veteran's claim for service connection for a left shoulder disability, service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a left shoulder disability.  However, the Veteran reported at his April 2015 hearing that he injured his left shoulder moving supplies from a truck during service.  The Veteran's separation examination from August 1960 indicates that his upper extremities were within normal limits when he separated from service.  Available private treatment records reflect that the Veteran is currently diagnosed with a left shoulder disability.  Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, 
and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran reported in a June 2011 statement and at his April 2015 hearing that he has received treatment for his shoulder disability through VA.  As no VA treatment records have been associated with the Veteran's file, remand is also required to obtain outstanding VA medical records that are relevant to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all relevant VA treatment records with the claims file.

2. Schedule the Veteran for a VA spine examination to address the current nature of his low back disability and to obtain opinions as to whether the current disability   is related to service.  The claims file and electronic treatment records must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Did the Veteran's idiopathic thoracolumbar scoliosis undebatably exist prior to service?  Please explain why or why not. 

b. If the Veteran's idiopathic thoracolumbar scoliosis pre-existed service, did it undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms), to include as a result of the fall on ice?  In rendering this opinion, please address the Veteran's in-service back treatment and   the April 2015 opinion from Dr. Harrison, D.C.  Please explain the reason for the conclusion.

c. If it is determined that there was a permanent worsening of the idiopathic thoracolumbar scoliosis during service, was this permanent worsening undebatably the result of the natural progression of the pre-existing disability?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain the reason for the conclusions.

d. Does the Veteran suffer from a current back disability other than idiopathic thoracolumbar scoliosis, that is a maturation of or otherwise related to the Veteran's in-service back complaints or the January 1960 fall on the ice?  In rendering this opinion, please address the diagnoses of degenerative disc disease, lumbar spondylosis, and osteoarthritis noted on the 2010 VA examination report and the 2015 report by the Dr. Harrison, D.C. of lumbar myofascitis.   Please explain the reason for the conclusion  

3. Schedule the Veteran for a VA shoulder examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination  of the Veteran, the examiner should identify all left shoulder disabilities found.  With respect to each diagnosed disability of the left shoulder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current shoulder disability arose during service or is otherwise related to any incident of service, to include as a result of the alleged injury lifting supplies from a truck or falling on the ice in January 1960.  The examiner must explain the reasoning for the opinions provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




